Citation Nr: 1501305	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the New Orleans, Louisiana Department of Veterans Affairs Regional Office (RO).  The rating decision denied service connection for tinnitus and posttraumatic stress disorder (PTSD), and granted service connection for diabetes type II, as well as nonservice-connected pension.  The Veteran filed a timely notice of disagreement in February 2010, as to the tinnitus, and PTSD, and also indicated disagreement with a decision on a claim for a watery eye.  The Veteran subsequently was granted service connection for PTSD by rating decision dated September 2012.  While the Veteran's original claim dated August 2008 included a claim for a watery eye, the record suggests that it was withdrawn in October 2012.  Further, the Veteran's substantive appeal to the Board indicates that the only issue before the Board at this time is service connection for tinnitus.  Therefore, the claim of entitlement to service connection for a watery eye is considered withdrawn. 

This claim was processed using the VBMS and Virtual records systems.  Any future claims should take into consideration evidence in the electronic record.


FINDING OF FACT

Resolving all reasonable doubt, the Veteran's tinnitus was caused by his active service, to include noise exposure therein.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In November 2008, the Veteran filed a claim of entitlement to service connection for bilateral tinnitus due to noise exposure sustained during active service.  A review of the Veteran's DD Form 214 shows that during his active service, the Veteran's military occupational specialty (MOS) was a light weapons infantryman and that he received a Combat Infantry Badge and Bronze Star Medal for his service in the Republic of Vietnam.  He also reported being a machine gunner and being exposed to nearby explosions.  Based on the nature of the Veteran's MOS and his combat service, the Board concedes that the Veteran was exposed to some degree of loud noise while on active service. 

The question remains whether the Veteran's tinnitus is due to noise exposure during service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that it is.

The evidence of record includes the Veteran's STRs, a VA audiological evaluation in July 2009, and the Veteran's own statements and hearing testimony.  STRs do not reflect any complaints, diagnosis, or treatment for hearing problems during service.  The Veteran's entrance and separation exams revealed normal ears and drums, and audiological testing indicated hearing was within normal limits both at induction and separation.

A review of the Veteran's VA treatment records shows occasional complaints of ringing in the ears and ear pain.  In June 2010, during a mental health evaluation, the Veteran reported being hospitalized in Vietnam due to an explosion.

In July 2009, the Veteran was afforded a VA audiological evaluation, at which time he reported symptoms of tinnitus that began in service.  The Veteran reported no unusual post-service or occupational noise exposure.  The VA examiner noted that the Veteran's induction and separation examinations indicated his hearing was within normal limits, and did not identify ringing in his ears at that time.  Test results indicated clear tympanic membranes.  Right ear pure-tone testing revealed mild to severe sensorineural hearing loss (SNHL) with Type A tympanogram and no significant air-bone gaps.  Acoustic reflexes were consistent with pure-tone audiogram.  Maximum word-identification score using CNC word list was indeterminate.  Left ear pure-tone testing revealed hearing sensitivity within normal limits at all test frequencies.  Acoustic reflexes were consistent with pure-tone audiogram.  Maximum word-identification score of 100 percent using the CNC word lists presented at 80dB HL.  The examiner concluded that the test results did not indicate an ear or hearing problem that required medical follow-up.  He further concluded it was less likely than not the Veteran's tinnitus was related to his in-service noise exposure because there was no evidence of hearing loss during service with which to associate his tinnitus.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  At his hearing, the Veteran stated that initially, his MOS was a rifleman, but was then changed to machine gunner.  He noticed ringing in his ears after exposure to loud noise during nighttime combat, when he incurred a head injury from enemy rockets exploding around him.  He awoke in a hospital three days after the episode.  His ears continued to ring for a period of weeks following the episode, and still occurred on and off, described as thunder, and accompanied by a sharp, shooting pain that could cause a physical response of jerking his head back.  The Veteran stated he experienced the described ringing two to three times per month.  He also testified he takes pain medication for the condition.

As noted, the Veteran is considered competent to report symptoms which he experiences such as tinnitus and ringing in the ears.  Given that the Veteran's statements are found to be competent, the Board must then assess the credibility of the statements. See Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  In this regard, the Veteran has reported in both his hearing testimony and VA treatment records that his tinnitus began while on active service, and has consistently associated it with an explosive event he experienced during combat.  The Board has found no reason to doubt the Veteran's credibility in this regard.  Further, the Board already has conceded that the Veteran was exposed to noise while on active service. 

The Board finds that the record, as it currently stands, contains evidence both for and against the claim.  With respect to audiological testing, the Board finds the VA audiologist's opinion to be less persuasive because it did not offer any discussion of or explanation for the Veteran's complaints of ringing in his ears.  The VA audiologist observed that there was no evidence the Veteran experienced hearing loss or tinnitus during service or within one year following service, and thus concluded the tinnitus was less likely than not related to service.  However, he did not address the Veteran's statements regarding exposure to explosions and the impact of such on the Veteran, or the lack of occupational noise exposure following service.  The audiologist merely concluded that because there was no evidence of hearing loss or tinnitus during service, his current complaint of tinnitus was unrelated to events therein.

Upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran's tinnitus is related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, the Board finds that the Veteran's tinnitus is likely due to noise exposure in active service and service connection is warranted.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


